Citation Nr: 0423264	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1990 
until October 1998.  The appellant's Certificate of Release 
or Discharge from Active Duty (DD-214) shows that his 
character of discharge was "under other than honorable 
conditions".

The appellant seeks review of an administrative determination 
of the VA Regional Office (RO) in Chicago, Illinois, which 
denied the appellant's claim for VA benefits on the basis 
that his discharge from active military service was issued 
under conditions which bar the payment of VA benefits.

The appellant requested a hearing in this case, however, he 
subsequently failed to appear for such hearing.  Because the 
appellant has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2003).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a careful review of the record, the Board has 
determined that this matter must be remanded to ensure the 
appellant's due process rights are protected, as well as to 
ensure that VA's decision is made upon a factually accurate 
record.

First, the passage of the Veterans Claims Assistance Act of 
2000 (VCAA) expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Recent decisions by the appellate courts have mandated that 
VA ensure strict compliance with the provisions of the VCAA.  
See, e.g., Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F. 3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004),  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record in this matter does not indicate that the 
appellant was apprised in accordance with the VCAA of what 
evidence would substantiate his claim, nor of the specific 
allocation of responsibility for providing such evidence.  
This matter shall be addressed in the remand directives, 
below.  

While the Board has not reviewed the record with a view 
towards resolution of the merits of the appeal, it has 
identified the issues presented by the record to assist the 
appellant and the RO identify what evidence would be 
necessary to substantiate the appeal, in accordance with the 
VCAA.

The appellant seeks review of a May 2000 VA administrative 
decision that found his period of service from September 1990 
through October 1998 to have been dishonorable for VA 
purposes.  The appellant's submissions and the claims folder 
indicate that the appellant is diagnosed as having 
schizophrenia. 

The appellant had active military service from September 1990 
until October 1998.  The appellant's service records, to 
include his DD-214 show that he was discharged from active 
military service "under other than honorable conditions" as 
a result of a February 1994 Special Court-Martial, empowered 
to adjudge a Bad-Conduct Discharge.  The promulgating order 
of the court martial indicates that the appellant plead 
guilty to several charges and specifications of larceny-type 
offenses, committed over the course of approximately one 
year.  Among the penalties adjudged, the appellant was 
sentenced to a bad-conduct discharge.  After a period of 
appellate review during which the appellant was placed on 
administrative leave, the punitive-discharge sentence was 
approved and executed.     

The law provides that the term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  In 
order to be eligible for VA benefits, an individual must 
establish that the period of service on which the claim is 
based was terminated under conditions other than 
dishonorable.  

In this regard, Congress conferred upon VA the authority to 
adjudicate, for the purpose of administering VA benefits 
only, whether a discharge is under honorable or dishonorable 
conditions.  Under certain circumstances, a discharge or 
release will be considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12 (2003).  Such 
circumstances include a discharge "by reason of the sentence 
of a general court-martial", or a discharge issued because 
of "willful and persistent misconduct".  38 C.F.R. § 3.12 
(c)(2), (d)(4) (2003) (emphasis added).  However, a discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (2003).

As noted, while a member of the U.S. military, the appellant 
pled guilty to several charges involving larceny-type 
offenses.  Military law generally provides that a plea of 
guilty is the "strongest form of proof" known to the law, 
because the basis of such a plea is the defendant's own 
account of the offense through his or her sworn testimony.  
See U. S. v. Hansen, 57 M.J. 815 (2002); U.S. v. Langston, 50 
M.J. 514 (1999); U.S. v. Irwin, 42 M.J. 479 (1995).  Military 
law also provides that a guilty plea waives such defenses as 
insanity.  See U.S. v. Sanchez, 51 M.J. 165 (1999).   

Thus, the appellant's plea of guilty suggests that at the 
time of the court-martial, he  was aware of the effect of his 
plea, and essentially acknowledged that he was mentally aware 
of the criminal nature of his acts.  Evidence that would 
substantiate his claim would be that which would tend to 
negate these inferences.




In light of the above, this matter is remanded for the 
following actions:

1.  The RO will advise the appellant of 
what evidence would substantiate his 
claim to establish basic eligibility for 
VA benefits in accordance with the 
provisions of the VCAA.  The RO will 
advise the appellant that substantiating 
evidence would include, but is not 
limited to, any competent evidence 
indicating that at the time of the 
offenses for which the appellant 
underwent court-martial action, the 
appellant was not aware of the 
criminality of his actions, and if he was 
aware, that he was unable to conform his 
actions to the law.  In so advising the 
appellant, the RO should advise the 
appellant that he may provide any medical 
or other statements to substantiate the 
claim that are not currently of record in 
the claims folder, and the appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will also provide the 
appellant with an opportunity to provide 
any lay statements, medical personnel 
statements, pastor statements, and buddy 
statements detailing the circumstances of 
his period of appellate leave, which 
shows that his service was otherwise 
honest, faithful, and meritorious.

3.  The RO will also obtain the 
appellant's service personnel records 
from the U.S. Coast Guard, the National 
Personnel Records Center, or other 
appropriate military records depository.  
All efforts to obtain these records 
should be fully documented, and the 
facility must provide a negative response 
if records are not available. 

4.  Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

5.  The appellant's claim should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




